Citation Nr: 1308780	
Decision Date: 03/15/13    Archive Date: 03/25/13

DOCKET NO.  09-34 994	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for an upper back disorder, claimed as upper back pain.  

2.  Entitlement to an initial compensable disability evaluation for small airway disease.  

3.  Entitlement to an initial compensable disability evaluation for scarring of the left shoulder.  

4.  Entitlement to an initial compensable disability evaluation for scarring of the right shoulder.  

5.  Entitlement to a separate disability evaluation of 10 percent based on multiple noncompensable service-connected disabilities.  




REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel


INTRODUCTION

The Veteran had active service from November 2004 to October 2008.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO in Philadelphia, Pennsylvania in July 2012.  A written transcript of this hearing has been prepared and incorporated into the evidence of record.  

During the pendency of this claim, service connection was established for right and left shoulder disabilities.  Since this grant constituted a full grant of the benefits sought on appeal, these claims are no longer in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).

The issues of entitlement to service connection for an upper back disability, as well as entitlement to compensable disability evaluations for scarring of the right and left shoulders are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's small obstructive airway disease is characterized by intermittent reports of shortness of breath and lightheadedness with post-bronchodilator FEV-1 of 95 percent, post-bronchodilator FEV-1/FVC of 98 percent, and DLCO of 85 percent in December 2008, and, pre-bronchodilator FEV-1 of 88 percent in September 2011, with normal spirometry, lung volume, airway resistance and diffusion.  

2.  Objective evidence of asthma is not present.  

3.  From November 2008 through May 2010, the Veteran's noncompensable service-connected disabilities of a bilateral shoulder disability and small airway disease interfered with the Veteran's normal employability.  

4.  Since May 5, 2010, the Veteran has been in receipt of a temporary total rating pursuant to 38 C.F.R. § 4.30 or a number of service-connected disabilities are compensably rated including posttraumatic stress disorder (PTSD) rated as 30 percent disabling, status post Bankhart repair of the left shoulder rated as 20 percent disabling and status post capulorrhaphy reconstruction of the right shoulder rated as 10 percent disabling.  The current combined disability evaluation is 50 percent.  






	(CONTINUED ON NEXT PAGE)
CONCLUSIONS OF LAW

1.  The criteria for establishing an initial compensable disability evaluation for small airway disease are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.96, 4.97, Diagnostic Code 6600 (2012).

2.  The criteria for a 10 percent evaluation based on multiple nonservice-connected disabilities, from November 1, 2008, through May 5, 2010, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 3.324 (2012).  

3.  The criteria for a 10 percent rating based on multiple noncompensable disability ratings under 38 C.F.R. § 3.324, as of May 5, 2010, are not met.  38 C.F.R. § 3.324 (2012); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).  
	
Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Veteran's claim for a higher disability evaluation for his small airway disease arises from his disagreement with the initial evaluation following the grant of service connection.  The United States Court of Appeals for Veterans Claims (Court) has held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), Goodwin v. Peake, 22 Vet. App. 128, 134 (2008), Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is required for this claim.  

As for the claim of entitlement to a separate 10 percent disability evaluation for multiple noncompensable disabilities, this claim is being granted prior to May 5, 2010.  Thus, there is no prejudice to the Veteran in this regard.  Additionally, it is being denied as a matter of law subsequent to May 5, 2010.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive the Board should deny the claim on the ground of the lack of legal merit or the lack of entitlement under the law); VAOPGCPREC 5-2004 (June 23, 2004) (VA is not required to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit).  

As for VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA obtained the Veteran's service treatment records.  Also, the Veteran received VA medical examinations in December 2008 and September 2011, and VA has obtained these records as well as the records of the Veteran's outpatient treatment with VA.  Copies of private treatment records have also been incorporated into the evidence of record.  Significantly, neither the Veteran nor his representative has identified any additional existing evidence that is necessary for fair adjudication of the claim that has not yet been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  



Relevant Laws and Regulations

Disability ratings are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings will be applied, the higher rating will be assigned if the disability picture more closely approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7 (2011).  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  See also 38 C.F.R. §§ 4.1, 4.2 (2011).  As such, the Board has considered all of the evidence of record.  However, the most probative evidence of the degree of impairment consists of records generated in proximity to and since the claim on appeal.  

As is the case here, where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Small Airway Disease

For historical purposes, the Veteran was granted service connection for small airway disease in a January 2009 rating decision.  A noncompensable (0 percent) disability evaluation was assigned under Diagnostic Code 6699-6600, effective as of November 1, 2008.  When an unlisted disease, injury or residual condition is encountered, requiring rating by analogy, the diagnostic code number will be "built-up" by using the first two digits of that part of the rating schedule which most closely identifies the part, or system, of the body involved and adding a "99" for the unlisted condition.  38 C.F.R. § 4.27.  A timely notice of disagreement was received from the Veteran in February 2009 but the noncompensable disability evaluation was continued in an August 2009 statement of the case.  The Veteran appealed the assigned rating to the Board in September 2009.  

Upon filing his claim of entitlement to service connection, the Veteran was afforded a VA respiratory examination in December 2008.  The Veteran reported a history of asthma with an initial onset during military service.  The Veteran reported that he was not diagnosed with asthma during service because this would have resulted in a discharge, and instead, he was diagnosed with bronchitis.  The Veteran reported a history of asthma attacks occurring less than weekly but at least monthly.  He reported clinical visits for exacerbations several times per year.  There were no periods of incapacitation and no abnormal respiratory findings were made upon examination.  A PFT was administered, revealing pre-bronchodilator Forced Expiratory Volume in one second (FEV-1) of 95 percent and the ratio of Forced Expiratory Volume in one second to Forced Vital Capacity (FEV-1/FVC) of 100 percent.  Post-bronchodilator FEV-1 was also 95 percent and FEV-1/FVC was 98 percent.  Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method (DLCO (SB)) was found to be 85 percent.  The examiner concluded that the Veteran suffered from resolved bronchitis with small airway disease per PFT.  A diagnosis of asthma was not made at this time.  There was no significant obstructive or restrictive defect and diffusion capacity was normal.  The examiner opined that this resulted in occupational effects due to decreased concentration, lack of stamina, weakness or fatigue.  

The Veteran was treated on an outpatient basis by VA in April 2010.  He reported being treated for bronchitis in service and he endorsed a "tight chest" at times.  The Veteran denied wheezing, cough or shortness of breath.  It was noted that the Veteran continued to smoke.  A chest X-ray was taken in April 2010 revealing the lung fields to be clear.  There was mild hyperaeration with no evidence of infiltrate or mass.  

The record contains a PFT from June 2010.  It was noted that spirometry was normal except for a high forced expiratory flow rate (FEF)/forced inspiratory flow (FIF).  This was believed to likely be effort related in this case.  The Veteran again denied shortness of breath upon treatment in July 2010, January 2011 and July 2011.  

The Veteran was most recently afforded a VA respiratory examination in September 2011.  The Veteran reported that he had been using an inhaler for the past six months and that his present doctor did not want to renew this prescription.  The Veteran also complained of mild shortness of breath on exertion constantly.  The Veteran reported that nobody had told him he suffered from asthma or chronic obstructive pulmonary disease (COPD) and he denied smoking at this time.  The Veteran denied any incapacitating episodes or hospitalization due to his small airway disease or a respiratory condition.  It was noted that the Veteran was presently employed as a cashier and that he was not limited in his duties despite his airway disease.  He also denied any restriction in his activities of daily living at this time.  PFT revealed normal spirometry, lung volume, airway resistance and diffusion.  Pre-bronchodilator FEV-1 was 88 percent.  The examiner diagnosed the Veteran with allergic rhinitis.  It was concluded that PFT revealed no evidence of asthma.  

The evidence demonstrates that a compensable disability evaluation for small airway disease (claimed as either bronchitis or asthma) is not warranted at any time during the pendency of this claim.  As already noted, the Veteran is rated under Diagnostic Code 6600.  Under this code, a compensable disability evaluation of 10 percent is warranted when there is evidence of FEV-1 of 71 to 80 percent predicted, or; FEV-1/FVC of 71 to 80 percent, or; DLCO of 66 to 80 percent.  38 C.F.R. § 4.97.  A zero percent evaluation shall be assigned when the requirements for a compensable rating are not met.  38 C.F.R. § 4.31 (2012).

According to the December 2008 examination report, the Veteran had a post-bronchodilator FEV-1 of 95 percent, a post-bronchodilator FEV1/FVC of 98 percent, and a DLCO of 85 percent.  PFT in June 2010 reflected normal spirometry and the September 2011 VA examiner concluded that PFT revealed normal spirometry, lung volume, airway resistance and diffusion.  The September 2011 VA examination report also reflects a pre-bronchodilator FEV-1 of 88 percent.  

The Board recognizes that the September 2011 PFT report indicates that the reported values were pre-bronchodilator.  Post-bronchodilator results were not recorded in the report.  However, the September 2011 VA examiner concluded that pulmonary function testing was normal at this time.  Post-bronchodilator studies are required when PFT's are done for disability evaluation purposes except when the results of pre-bronchodilator PFTs are normal or when the examiner determines that post-bronchodilator studies should not be done and states why.  38 C.F.R. § 4.96(d)(4).  Since the examiner concluded that testing was normal in September 2011, post-bronchodilator studies are not necessary.  As such, the preponderance of the evidence of record fails to reflect that the Veteran has met the criteria for a compensable disability evaluation under Diagnostic Code 6600 for his small airway disease at any time during the pendency of this claim.  

The Board has also considered whether there are any other applicable diagnostic codes that may permit a higher disability evaluation.  The Veteran has indicated that he was diagnosed with asthma in the past.  Under Diagnostic Code 6602, a 10 percent disability evaluation is warranted for asthma requiring intermittent inhalational or oral bronchodilator therapy.  38 C.F.R. § 4.97.  However, the record does not reflect an actual diagnosis of asthma at any time during the pendency of this claim.  While the Veteran did report using an inhaler during his September 2011 VA examination, it was noted that his doctor did not want to renew this prescription and that his PFTs revealed no evidence of asthma.  The Veteran also denied ever having been told he suffered from asthma at this time.  As such, Diagnostic Code 6602 does not permit a compensable disability evaluation.  There are no other applicable diagnostic codes that might permit for a higher disability evaluation.  

The Board recognizes that the Veteran believes he is entitled to a compensable disability evaluation for his service-connected small airway disease.  During his July 2012 hearing, the Veteran reported that he had light-headedness, shortness of breath and the use of an inhaler.  However, these symptoms do not warrant a compensable disability evaluation under 38 C.F.R. § 4.97.  While inhaler use warrants a 10 percent disability evaluation for asthma, the September 2011 VA concluded that the Veteran did not suffer from asthma.  The Veteran is not competent to assert that his respiratory disorder is asthma; rather, the objective laboratory tests and medical opinion, which find that asthma is not present, are of more probative value.  As such, the Veteran's testimony fails to demonstrate that he is entitled to a higher disability evaluation.  

The rating schedule represents as far as practicable, the average impairment of earning capacity.  Ratings will generally be based on average impairment.  38 C.F.R. § 3.321(a), (b) (2012).  To afford justice in exceptional situations, an extraschedular rating can be provided.  38 C.F.R. § 3.321(b).  The Court has clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The Veteran's symptoms associated with his service-connected small airway disease are intermittent shortness of breath and light headedness.  However, such impairment is contemplated by the rating criteria.  See 38 C.F.R. § 4.97, Diagnostic Code 6600.  This code allows for a higher disability evaluation upon a showing of worsening symptomatology as well.  The Veteran's pulmonary function tests show essentially normal findings and fail to show any impairment more nearly approximating the criteria for the assignment of a compensable evaluation.  Therefore, the rating criteria reasonably describe the Veteran's disability and referral for consideration of an extraschedular rating is not warranted.  Furthermore, the September 2011 VA examiner concluded that this condition did not result in occupational impairment.  The Veteran also denied occupational impairment during his 2012 hearing, aside from one instance where he had to relax due to shortness of breath.  

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The claim of entitlement to a compensable disability evaluation for small airway disease must be denied.

Multiple Noncompensable Service-Connected Disabilities

The Veteran also contends that he is entitled to a 10 percent disability evaluation for multiple nonservice-connected disabilities.  In this regard, the law states that when a veteran has been assigned two or more separate, permanent service-connected disabilities of such character as to clearly interfere with normal employability, even though none of the disabilities may be of compensable degree under the rating schedule, a 10 percent evaluation may be assigned, but not in combination with any other rating.  38 C.F.R. § 3.324.  

In the present case, the Veteran is service-connected for multiple disabilities.  The Veteran was assigned a temporary total evaluation (100 percent) as of May 5, 2010.  The Veteran has subsequently had a combined disability of 30 percent, as of July 1, 2010, and a combined disability evaluation of 50 percent as of September 16, 2011.  As such, benefits under 38 C.F.R. § 3.324 are prohibited by law as of May 5, 2010.  

Prior to May 5, 2010, however, the Veteran was service-connected for a number of disabilities, all rated as noncompensable (0 percent disabling).  This included a left shoulder disability, a right shoulder disability, small airway disease, a right shoulder scar, a right gluteus scar (claimed as cellulitis), a left shoulder scar and pseudofolliculitis barbae.  Therefore, the Board must determine whether the Veteran is entitled to a 10 percent disability evaluation for multiple nonservice-connected disabilities from November 1, 2008, through May 5, 2010.  

According to a December 2008 VA examination report, the Veteran's bilateral shoulder disability resulted in significant occupational effects due to decreased mobility, problems with lifting and carrying and pain.  The Veteran's small airway disease also resulted in significant occupational effects due to decreased concentration, lack of stamina and weakness or fatigue.  

Resolving all reasonable doubt in favor of the Veteran, the Board finds that the Veteran's service-connected disabilities interfered with his normal employability as of November 1, 2008.  See 38 U.S.C.A. § 5107(b).  Prior to May 5, 2010, the VA examiner of record concluded that the Veteran's non-compensable service-connected disabilities resulted in "significant" occupational impairment.  Therefore, these disabilities clearly interfered with the Veteran's normal employability at this time.  Accordingly, the Veteran is entitled to a 10 percent evaluation under the provisions of 38 C.F.R. § 3.324 from November 1, 2008, through May 5, 2010.  


ORDER

The claim of entitlement to an initial compensable disability evaluation for small airway disease is denied.  

A 10 percent disability evaluation for multiple noncompensable service-connected disabilities under the provisions of 38 C.F.R. § 3.324, from November 1, 2008, through May 5, 2010, is granted. 

A 10 percent disability evaluation for multiple noncompensable service-connected disabilities under the provisions of 38 C.F.R. § 3.324, as of May 5, 2010, is denied.  


(CONTINUED ON THE NEXT PAGE)

	
REMAND

Cervical Spine/Neck

Regrettably, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

An October 2007 magnetic resonance image (MRI) taken prior to the receipt of the Veteran's claim in October 2008 revealed reverse lordosis of the cervical spine, most likely due to a paraspinal muscle spasm.  The Veteran was subsequently afforded a VA examination of the cervical spine in December 2008, but it was determined at this time that the Veteran's cervical spine was normal.  The Veteran's claim of entitlement to service connection for upper back pain was subsequently denied in a January 2009 rating decision because there was no evidence of a current disability.  

However, the record also contains a number of private treatment records prepared in 2010.  According to a September 2010 record from Penn Therapy & Fitness, the Veteran suffered from hypermobility of the cervical spine with cervicogenic pain.  It was felt that this condition contributed to the Veteran's shoulder dysfunction.  

The above evidence suggests that the Veteran may now has current disability of the upper back.  Since there is evidence of a possible current disability, as well as competent testimony from the Veteran of in-service symptomatology and chronic symptomatology since separation from active duty, he should be scheduled for an additional VA examination to determine whether he in fact suffers from a current disability of the cervical spine.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  Additionally, if so, the examiner should opine as to whether it is at least as likely as not that this disability manifested during, or as a result of, active military service, or, whether this condition was caused by or permanently aggravated by the Veteran's service-connected bilateral shoulder disabilities.  

Scarring of the Shoulders, Bilaterally

The Veteran was last afforded a VA examination for scarring of the shoulders in September 2011.  At this time, it was determined that the Veteran's scarring was not painful on examination, they were well-healed, there was no soft tissue damage and there was no limitation of motion resulting from these scars.  However, during his July 2012 hearing, the Veteran testified that he now experienced irritation, limitation of motion, inflammation and swelling and constant pain as a result of his scarring.  As a result of the Veteran's competent lay testimony regarding his current symptomatology, he should be scheduled for a new examination to determine the current level of severity of his scarring of the right and left shoulders.  

In addition, the Veteran testified that he receives treatment at the VA Medical Center (VAMC) in Philadelphia, Pennsylvania.  The most recent record of treatment from this facility, to include on Virtual VA, is dated August 2011.  Records prepared since this time should be obtained and incorporated into the claims file.  The Veteran also testified that he had been receiving treatment at the Camden VAMC since 2010.  The record does not reflect that treatment records from the Camden VAMC are of record, either physically or electronically.  Records from this facility must also be obtained and incorporated into the claims file.  

The Board notes that, while amendments were made to the criteria for rating the skin, effective as of October 23, 2008, the amended regulations are only applicable to claims received on or after October 23, 2008.  See 73 Fed. Reg. 54,708 (September 23, 2008) (codified at 38 C.F.R. § 4.118, Diagnostic Codes 7800-05 (2009)).  The Veteran's claim was received on October 10, 2008, and as such, only the rating criteria in effect at this time should be considered when rating the Veteran's claims.  

Accordingly, the case is REMANDED for the following action:

1.  Medical records prepared at the VAMC in Philadelphia, Pennsylvania since August 2011 should be obtained and incorporated into the Veteran's physical or virtual claims file.  If records since this time are not available or do not exist, the Veteran should be notified of this fact and this should be documented in the claims file.  

2.  Medical records prepared at the VAMC in Camden, New Jersey since at least 2010 should be obtained and incorporated into the Veteran's physical or virtual claims file.  If records since this time are not available or do not exist, the Veteran should be notified of this fact and this should be documented in the claims file.  

3.  The Veteran should be scheduled for a VA examination before an appropriate physician to determine the nature and etiology of his upper back pain.  The Veteran's claims file and a copy of this remand must be made available for review by the examiner during or before the scheduled examination.  The examiner is asked to perform all indicated tests and studies, and determine whether the Veteran suffers from any disability of the neck/upper back.  

If a chronic disability is diagnosed, the examiner should opine as to whether it is at least as likely as not that this disability manifested during, or as a result of, active military service.  In offering an opinion, the examiner must consider and discuss the medical evidence of record and the Veteran's lay statements regarding the onset and history of his symptomatology.  

If it is determined that it is less likely than not that the Veteran's suffers from a disability of the neck/upper back as a result of military service, the examiner should opine as to whether it is at least as likely as not that this disability is 1) due to or 2) aggravated by the Veteran's service-connected disabilities of the bilateral shoulders.  

The examiner should note that aggravation is defined for these purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of disability (i.e., a baseline) before the onset of the aggravation and identify that aspect of the disability which is due to aggravation. 

4.  The Veteran should also be scheduled for a VA examination before an appropriate physician to determine the current level of severity of his scarring of the right and left shoulders.  The Veteran's claims file and a copy of this remand must be made available for review in conjunction with this examination and the examination report should reflect review of these items.  All indicated tests and studies should be performed, and the examiner should describe in detail all symptomatology associated with the Veteran's scarring.  

Specifically, the size of the Veteran's scarring should be discussed.  It should also be noted whether each scar is deep or whether it causes limitation of motion.  For VA purposes, a deep scar is one associated with underlying soft tissue damage.  It should also be noted whether the scar is superficial or unstable.  An unstable scar is on where, for any reason, there is frequent loss of covering of the skin over the scar.  The examiner should also indicate whether the Veteran's scar is painful on examination.  

Finally, the Veteran's lay statements regarding his current symptomatology should be recorded in the examination report and the examiner should describe in detail any other effects of the Veteran's scarring on the affected part.  

5.  The agency of original jurisdiction (AOJ) should then carefully review the medical opinions obtained to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, the AOJ should return the case to the examiner for completion of the inquiry.  

6.  The AOJ should then readjudicate the claims on appeal in light of all of the evidence of record.  If an issue remains denied, the AOJ should provide the Veteran a supplemental statement of the case as to the issue on appeal, and afford him a reasonable period of time within which to respond thereto.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


